Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to the Applicant’s reply received 11/09/21.  Claims 1-20 are pending.  Claims 4-20 are withdrawn.  Claims 1-3 are considered on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/21 has been entered.
 
Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C § 103 (a) rejections are withdrawn:
Claims 1-3 as being unpatentable over Suchánek et al. (WO 2011/054322,in IDS)
The following Double Patenting rejections are withdrawn:
Claims 1-3 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 9084750.
Pythium oligandrum  claimed do not overlap. All arguments drawn to these rejections are now considered moot.

Rejoinder
Claims 5-20 are rejoined since they are drawn to a method of using the allowable product with the Examiner’s Amendment. 
Claims 1 and 3 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 5-20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims directed to the invention(s) of claim 4 is not drawn to a method of making or using the allowable composition and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of group III as set forth in the Office action mailed on 10/05/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jon Seppelt on 12/17/2021.

The application has been amended as follows: 

1. (Currently Amended) A preparation containing the mycoparasitic microorganism
Pythium oligandrum for the treatment of dermatophytoses and yeast infections on the skin and mucous membranes obtained from a dry mixture containing 0.1 to 99.9 % weight mycoparasitic microorganism Pythium oligandrum and 0.1 to 99.9 % auxiliary substances, containing at least one component from a group comprising adsorbent, buffer, moisturizer, deodorant and aroma, wherein the preparation contains 1 to 500 viable cells of the microorganism Pythium oligandrum per 1 ml of applied preparation in an aqueous suspension at the site of application, and wherein the viable cells of the microorganism Pythium oligandrum comprise dormant oospores, encysted 
2. (Cancelled)
4. (Cancelled) 
5. (Currently Amended) A method of applying the preparation of claim 1 containing the mycoparasitic microorganism Pythium oligandrum for the treatment of dermatophytoses and yeast infections on to the affected areas of the skin and mucous membranes 

















6. (Rejoined-amended) The method of applying the preparation according to claim 5
characterized in that for the treatment of dermatophytoses in the form of tinea unguium the preparation containing 50 viable cells per 1 ml of preparation in an aqueous suspension is applied to the affected areas in the form of a wet suspension 

7. (Rejoined-amended) The method of applying the preparation according to claim 5
characterized in that for the treatment of dermatophytoses in the form of tinea unguium the preparation containing 50 viable cells per 1 ml of preparation in an 

8. (Rejoined-Amended) The method of applying the preparation according to claim 5 for the treatment of yeast infections in non-healing wounds characterized in that for the treatment of yeast infections in non-healing wounds the preparation is applied in the form of wet compresses containing 30 viable cells per 1 ml of preparation in an aqueous suspension in a physiological solution, and subsequent replacement of wet compresses containing 30 viable cells per 1 ml of  preparation in an aqueous suspension after 8 hours for a period of 4 days.


characterized in that the preparation is applied using wet healing products in the form of
creams, ointments, wet wipes, antimicrobial sprays, moisturized patches and powders
containing 30 viable cells per 1 ml of preparation in an aqueous suspension and subsequently replacing these wet-healing products every 8 hours for a period of 4 days.

10. (Rejoined-Amended) The method of applying the preparation according to claim 5 for the treatment of yeast infections in the oral cavity characterized in that the application is made by rinsing with the preparation preparation in an 

11. (Rejoined-Amended) The method of applying the preparation according to claim 5
characterized in that the application is made using a preparation containing 10 viable cells per 1 ml of preparation in an aqueous suspension that is part of toothpastes, gels or oral sprays or the application is made by introducing an aqueous suspension to the oral cavity using syringe and needle, in that such applications are made at least twice a day for a period of 5 consecutive days.

Claims 12-13 (Cancelled)

of claim 3 containing the mycoparasitic microorganism Pythium oligandrum for the treatment of dermatophytoses and yeast infections on to the affected areas of the skin and mucous membranes 

















15. (Rejoined-amended) The method of applying the preparation according to claim 14 characterized in that for the treatment of dermatophytoses in the form of tinea an aqueous suspension is applied to the affected areas in the form of a wet suspension 

16. (Rejoined-amended) The method of applying the preparation according to claim 14 characterized in that for the treatment of dermatophytoses in the form of tinea unguium the preparation containing 50 viable cells per 1 ml of preparation in an 

17. (Rejoined-Amended) The method of applying the preparation according to claim 14 for the treatment of yeast infections in non-healing wounds characterized in that for the treatment of yeast infections in non-healing wounds the preparation is applied in the form of wet compresses containing 30 viable cells per 1 ml of preparation in an aqueous suspension in a physiological solution, and subsequent replacement of wet compresses containing 30 viable cells per 1 ml of  preparation in an aqueous suspension after 8 hours for a period of 4 days.

18. (Rejoined-Amended) The method of applying the preparation according to claim 14 characterized in that the preparation is applied using wet healing products in the form of creams, ointments, wet wipes, antimicrobial sprays, moisturized patches and powders containing 30 viable cells per 1 ml of preparation in an aqueous suspension wet-healing products every 8 hours for a period of 4 days.

19. (Rejoined-Amended) The method of applying the preparation according to claim 14 for the treatment of yeast infections in the oral cavity characterized in that the application is made by rinsing with the preparation preparation in an 

20. (Rejoined-Amended) The method of applying the preparation according to claim 14 characterized in that the application is made using a preparation containing 10 viable cells per 1 ml of preparation in an aqueous suspension that is part of toothpastes, gels or oral sprays or the application is made by introducing an aqueous suspension to the oral cavity using syringe and needle, in that such applications are made at least twice a day for a period of 5 consecutive days.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is by Suchánek et al. (WO2011/054322) which is the Applicant’s own art.  However, ‘322 teaches a concentration of Pythium oligandrum with a concentration of higher than 2 x 105 in 1 g of mixture (‘322, pg. 3, lines 15-20).  This is significantly higher than the 1-500 viable cells of the microorganism Pythium oligandrum per 1 ml of applied Pythium oligandrum to meet the current claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699